DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on December 12, 2019.  Claims 1 – 22 are pending and examined below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  The following rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance. (See 84 Fed. Reg. 50 (Jan. 7, 2019).
Statutory Category
Do claims 1, 9 and 16 fall into one of four of the statutory categories?  Yes.  The preamble of claim 1 recites a method, and the body of claim 1 positively recites at least one method step.  Therefore, claim 1 is directed to a process.
The preamble of claim 9 recites a system. The preamble of claim 9 recites at least one physical element that forms part of the claimed system.  Therefore, claim 9 is directed to an apparatus.
The preamble of claim 16 recites a non-transitory processor-readable storage medium.  The body of claim 16 positively recites the non-transitory processor-readable storage medium being operatively coupled to a processor.  Therefore, claim 16 is directed to an apparatus.

	Step 2A – Prong 1
Do claims 1, 9 and 16 recite a judicial exception?  Yes. The claims recite the limitations of identifying a moving obstacle within a proximity of an intersection and one or more exits of the intersection based on sensor data obtained from a plurality of sensors of the ADV; determining an obstacle state evolution of a spatial position of the moving obstacle over a period of time; for each of the one or more exits, determining an intersection exit encoding of the exit based on one or more intersection exit features of the exit. determining an aggregated exit encoding based on aggregating all of the intersection exit encodings for the one or more exits; for each of the one or more exits, determining an exit probability of the exit that the moving obstacle likely exits the intersection through the exit based on the obstacle state evolution and the aggregated exit encoding; and planning a trajectory to control the ADV to navigate through the intersection to avoid a collision with the moving obstacle based on the exit probabilities of the one or more exits of the intersection. The identifying, determining and planning limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performances of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a processor; and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations” nothing in the claim precludes the identifying, determining and planning steps from practically being performed in the human mind/visually. For example, but for the “a processor; and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations” language, the claims encompass the user manually/visually identifying a moving obstacle within a proximity of an intersection and one or more exits of the intersection based on sensor data obtained from a plurality of sensors of the ADV; determining an obstacle state evolution of a spatial position of the moving obstacle over a period of time; for each of the one or more exits, determining an intersection exit encoding of the exit based on one or more intersection exit features of the exit. determining an aggregated exit encoding based on aggregating all of the intersection exit encodings for the one or more exits; for each of the one or more exits, determining an exit probability of the exit that the moving obstacle likely exits the intersection through the exit based on the obstacle state evolution and the aggregated exit encoding; and planning a trajectory to control the ADV to navigate through the intersection to avoid a collision with the moving obstacle based on the exit probabilities of the one or more exits of the intersection. These limitations are mental processes.

Do dependent claims 3 – 7, 11 – 14 and 18 – 21 recite a judicial exception?  Yes. The claims recite the limitations where the obstacle state evolution of the spatial position of the moving obstacle over the period of time is determined by using recurrent neural network (RNN), for each of the one or more exits, wherein the intersection exit encoding of the exit is determined by using recurrent neural network (RNN), for each of the one or more exits, determining an overall exit encoding of the exit based on the intersection exit encoding of the exit, the aggregated exit encoding, and the obstacle state evolution, for each of the one or more exits, wherein the exit probability of the exit is determined further based on the overall exit encoding of the exit and for each of the one or more exits, determining an attention score of the exit based on at least one of the intersection exit features of the exit, or the intersection exit encoding of the exit.  It is well known that RNN relates to an algorithm or a finite set of unambiguous instructions that, given some set of initial conditions, can be performed in a prescribed sequence to achieve a certain goal and that has a recognizable set of end conditions.  As such, the determining limitations, as drafted, are considered processes that, under their broadest reasonable interpretation, cover performances of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a processor; and a memory” nothing in the claim precludes the determining steps from practically being performed in the human mind. For example, but for the “a processor; and a memory” language, the claims encompass the user manually performing each of the recited determining steps.  These limitations are mental processes.

Step 2A – Prong 2
Do claims 1, 3 – 7, 9, 11 – 14, 16 and 18 – 21 integrate the judicial exception into a practical application?  No. The claims, as a whole, recite two additional elements:  a processor and a memory operatively coupled to the processor and a RNN. The processor in each step and the RNN are recited at a high level of generality, i.e., as a generic processor and algorithm performing generic computer functions of processing data. The generic processor and the RNN limitations are no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  As a result, claims 1, 3 – 7, 9, 11 – 14, 16 and 18 – 21 are directed to the abstract idea.

Step 2B 
Do claims 1, 3 – 7, 9, 11 – 14, 16 and 18 – 21 provide an inventive concept?  No.  As discussed with respect to Step 2A Prong Two, the additional elements in the claims amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Claims 1, 3 – 7, 9, 11 – 14, 16 and 18 – 21 are ineligible.

Dependent claims 2, 8, 10, 15, 17 and 22 are also ineligible for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.   Therefore, claims 1 – 22 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.



Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II. AJJ received e-mail messages including e-mail attachments shall be placed into this application’s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3666